

Exhibit 10.27


SELECTIVE INSURANCE GROUP, INC.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN


1.
Establishment.

 
Selective Insurance Group, Inc. (the “Company”) has established this Selective
Insurance Group, Inc. Non-Employee Directors’ Deferred Compensation Plan (the
“Plan”) effective as of May 1, 2010.  The Plan is designed to permit
non-employee directors of the Company to elect from year to year: (i) to receive
their annual retainer in the forms of cash or Company stock; and/or (ii) to
defer receipt of all or a portion of their compensation received as a
non-employee director, whether payable in cash or Company stock.  This Plan is
intended to amend and restate those provisions of the Selective Insurance Group
Inc. 2005 Omnibus Stock Plan, as amended through to December 31, 2008, which
relate to the compensation of non-employee directors of the Company, effective
as of as May 1, 2010.
 
2.
Definitions.

 
As used in the Plan, the following definitions apply to the terms indicated
below:


(a)           “Account” shall mean the bookkeeping Account established by the
Company in the name of each Participant who has elected to defer receipt of all
or a portion of his Director Compensation, and which reflects the interest of
the Participant under the Plan.
 
(b)           “Administrator” shall mean the Company’s Salary and Employee
Benefits Committee, which shall consist of two or more persons appointed by the
Board, each of whom shall qualify as a “nonemployee director” within the meaning
of Rule 16b-3 the promulgated under the Securities Exchange Act of 1934, as
amended.
 
(c)           “Annual Retainer” shall mean the annual retainer fees payable to a
Non-Employee Director for a particular calendar year.
 
(d)           “Beneficiary” shall mean the person or persons last designated by
a Participant in writing in accordance with procedures established by the
Administrator to receive the Participant’s benefits under the Plan in the event
of the Participant’s death.  If no designated beneficiary survives the
Participant, the Participant’s Beneficiary shall be the Participant’s estate.
 
(e)           “Board” shall mean the Board of Directors of the Company.
 
(f)           “Change in Control” shall have the meaning set forth in the Stock
Plan; provided, however, that no Change in Control shall be deemed to have
occurred under this Plan unless such Change in Control also constitutes a change
in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder.
 
(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

 
 

--------------------------------------------------------------------------------

 

(h)           “Company” shall mean Selective Insurance Group, Inc., a New Jersey
corporation.
 
(i)            “Company Stock” shall mean the common stock of the Company, par
value $2.00 per share.
 
(j)            “Deferral Period” shall have the meaning set forth in Section 9.
 
(k)           “Director Compensation” shall mean all compensation payable to a
Non-Employee Director for his services as a member of the Board, including, but
not limited to, the Annual Retainer, committee fees and committee chairperson
fees, but excluding any awards (other than Stock Grants issued in settlement of
all or a portion of a Director’s Annual Retainer) issued under the Stock Plan.
 
(l)            “Director Payment Date” shall mean each January 1, April 1, July
1 and October 1, or, if such day is not a business day, the next succeeding
business day.
 
(m)          “Fair Market Value” shall have the meaning set forth in the Stock
Plan.
 
(n)           “Participant” shall mean a Non-Employee Director who elects to
defer any portion of his Director Compensation pursuant to the Plan, and any
Non-Employee Director on whose behalf an Account balance is maintained under
this Plan.
 
(o)          “Non-Employee Director” or “Director” shall mean a member of the
Board who is not an employee of the Company or any Subsidiary of the Company.
 
(p)          “Separation from Service” shall mean a Participant’s “separation
from service,” as that term is defined in Section 409A(a)(2)(A)(i) of the Code
and regulations of the Treasury thereunder, from the Company.  For the avoidance
of doubt, a Non-Employee Director who ceases to provide services as a Director
of the Company and who immediately thereafter becomes an employee of the Company
may incur a Separation from Service for purposes of this Plan, to the extent set
forth in Section 409A and the regulations thereunder.
 
(q)          “Stock Plan” shall mean the Selective Insurance Group Inc. 2005
Omnibus Stock Plan, as amended from time to time.
 
(r)           “Subsidiary” shall mean a “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.
 
(s)           “Plan” shall mean this Selective Insurance Group, Inc.
Non-Employee Directors’ Deferred Compensation Plan, as it may be amended from
time to time.

 
2

--------------------------------------------------------------------------------

 

3.
Election of Form of Payment of Annual Retainer.

 
(a)           Annual Election.  Each Non-Employee Director’s Annual Retainer
shall be paid, at the election of the Non-Employee Director, in: (i) shares of
Company Stock; (ii) cash; or (iii) a combination thereof; provided, however
that the Administrator may limit, with respect to any year, the percentage of
the Annual Retainer that a Director may elect to be paid in Company Stock or in
cash.  Each Non-Employee Director may elect, on or before December 20 of each
year, to receive his Annual Retainer payable during the next succeeding calendar
year in cash or shares of Company Stock.  The election made pursuant to this
Section 3(a) shall be irrevocable for the calendar year for which the election
is made, and shall apply to each calendar year thereafter until the Non-Employee
Director, on or before December 20 of the immediately preceding calendar year,
makes a different election for the next succeeding calendar year, which election
shall continue in effect until a different election is made in the manner
provided in the Plan; provided, however, that any such election shall be subject
to any limit imposed by the Administrator on the maximum percentage of a
Director’s Annual Retainer that is payable in shares of Company Stock or in cash
in any year.
 
(b)           Payment of Annual Retainer in Common Stock.  The number of shares
of Company Stock to be issued to each Non-Employee Director pursuant to this
Section 3 shall be determined on each Director Payment Date.  On each Director
Payment Date, each Non-Employee Director shall become entitled to receive that
number of shares of Company Stock that is determined by dividing one fourth of
the amount of the Director’s Annual Retainer for the calendar year that the
Non-Employee Director has elected to be paid in Company Stock by the Fair Market
Value of one share of Company Stock as of the Director Payment Date.  Any
fractional shares resulting from such calculation shall be rounded up to the
nearest whole number of shares.  Except to the extent the Non-Employee Director
has elected to defer receipt of any portion of the Annual Retainer to be paid in
Company Stock, such shares of Common Stock shall be issued to the Non-Employee
Director within 90 days following the applicable Director Payment Date.
 
(c)           Payment of Annual Retainer in Cash.  On each Director Payment
Date, each Non-Employee Director shall become entitled to receive a cash payment
equal to one fourth of the amount of the Director’s Annual Retainer for the
calendar year that the Non-Employee Director has elected to be paid in
cash.  Except to the extent the Non-Employee Director has elected to defer
receipt of any portion of the Annual Retainer to be paid in cash, such cash
shall be paid to the Non-Employee Director within 90 days following the
applicable Director Payment Date.
 
(d)           New Non-Employee Directors.  Any person who becomes a Non-Employee
Director after a Director Payment Date and before the next succeeding Director
Payment Date in any year, whether by appointment or election as a member of the
Board or by ceasing to be an employee of the Company or a Subsidiary, shall
receive, in shares of Company Stock, a pro-rata amount of such Non-Employee
Director’s Annual Retainer until the next Director Payment Date.  Such pro rata
amount of the Annual Retainer shall be determined by multiplying the amount of
the Non-Employee Director’s annualized Annual Retainer for the year by a
fraction, the numerator of which shall be the number of days remaining from the
date of election or appointment until the next succeeding Director Payment Date,
and the denominator of which shall be 365.  Within thirty (30) days of becoming
a Non-Employee Director, such person may make an election under Section 3(a) to
receive the remainder of the year’s Annual Retainer in cash or in shares of
Company Stock.

 
3

--------------------------------------------------------------------------------

 

(e)           Book Entry.  Shares of Company Stock issued hereunder shall be
issued in book entry form in the name of or for the account of the Participant
or other person entitled to receive such shares in accordance with the terms of
the Stock Plan.
 
(f)           Non-Employee Director Compensation Other Than Annual
Retainer.  Any Director Compensation to be received by a Non-Employee Director
with respect to his services on the Board other than the Annual Retainer shall
be paid in cash.
 
4.
Deferral of Receipt of Director Compensation.

 
(a)           Initial Election to Defer.  A Non-Employee Director may
irrevocably elect, on or before December 20 of the year prior to the year in
which Director Compensation will be earned, to defer the issuance and receipt of
shares of Company Stock and cash (if any) payable in respect of such Director
Compensation.  Any such election shall be irrevocable for the calendar year for
which the election is made and shall apply to each calendar year thereafter
unless the Non-Employee Director, on or before December 20 of the immediately
preceding calendar year, makes a different election for the next succeeding
calendar year, which election shall continue in effect until a different
election is made in the manner provided in the Plan.
 
(b)           Deferral Period.  A Non-Employee Director who makes a deferral
election under paragraph (a) may elect to defer issuance of shares of Company
Stock and/or payment of cash until: (i) a specified date or dates in the future;
(ii) the Non-Employee Director’s attainment of age 70; or (iii) the Non-Employee
Director’s Separation from Service.  To the extent a Non-Employee Director has
an outstanding deferral election subject to Section 409A of the Code made
pursuant to the Non-Employee Director provisions of the Stock Plan prior to the
effective date of this Plan, and which defers Director Compensation until the
termination of such Director’s services as a Non-Employee Director, the deferral
election shall be deemed to defer the Non-Employee Director’s Director
Compensation until such Director’s Separation from Service.
 
(c)           First Year of Eligibility.  Notwithstanding anything in this
Section 4 to the contrary, an individual who first becomes a Non-Employee
Director on or after the first day of a calendar year may, on or before the
thirtieth (30th) day after the date on which he first becomes a Non-Employee
Director, make an election under this Section 4 with respect to Director
Compensation earned in the same calendar year for services performed after the
date of the election.  Any such election with respect to the Director’s Annual
Retainer or other Director Compensation that is earned based upon a performance
period of a year may apply only to that pro rata portion of such Annual Retainer
or other such Director Compensation that is determined by multiplying the
Director’s total Annual Retainer or other such Director Compensation payable for
the year by a fraction, the numerator of which is the number of days in the year
remaining after the election, and the denominator of which is the number of days
in the year following the date on which he first become a Non-Employee Director.

 
4

--------------------------------------------------------------------------------

 

5.
Form of Payment.

 
At the time of making an initial deferral election pursuant to Section 4 with
respect to Director Compensation to be earned in a calendar year, a Participant
may elect to receive shares of Company Stock and cash, the issuance of which is
deferred hereunder, and any cash dividends on shares of Company Stock, the
issuance of which is deferred hereunder, in either: (i) a lump sum; or (ii)
subject to Section 6, up to five (5) equal (or as nearly equal as possible)
annual installments, on, or commencing on, the selected date(s) set forth in
Section 4(b).  Payments from a Participant’s Account shall be made in accordance
with any administrative rules established by the Administrator from time to
time.
 
6.
Effect of Change in Control.

 
In the event of a Change in Control, notwithstanding a Participant’s deferral
election under Sections 4, 5 and 7, if the Participant incurs a Separation from
Service within two (2) years after the Change in Control, then all shares of
Company Stock and cash (if any) deferred under the Plan, plus any cash dividend
equivalents and accrued interest, shall be issued on the first day of the month
following the Participant’s Separation from Service.
 
7.
Election Changes.

 
A Participant may change the time of a lump sum payment or the time of an
installment payment of Director Compensation that has been deferred pursuant to
Section 4 by written notice to the Administrator, provided that: (i) the notice
is received not later than one (1) year prior to the date the payment is
scheduled to be made; (ii) the notice must defer the time that payment is made
for at least five (5) years from the originally scheduled payment date; and
(iii) the change may not take effect until at least twelve (12) months after the
date on which the election is made.


8.
Accounts.

 
An Account shall be established on the books and records of the Company for each
Participant who elects to defer the receipt of shares of Company Stock and/or
cash under the Plan, and all shares of Company Stock and cash so deferred shall
be credited to such Participant's Account.
 
9.
Dividends and Interest.

 
(a)           Dividend Equivalents.  In the event that cash dividends on shares
of Company Stock, the issuance of which is deferred by a Participant hereunder,
are declared and paid during the period commencing on the date such shares would
have been issued but for such deferral and terminating on the date of issuance
of such shares of Company Stock (the “Deferral Period”), an amount equal to the
amount of such dividends shall be credited to the Participant's Account as and
when such dividends are paid by the Company as if such shares of Company Stock
had been issued and outstanding during the Deferral Period.  The Company shall
pay the Participant on the date such Participant's deferred shares of Company
Stock are actually issued an amount in cash equal to the amount of cash
dividends paid on such shares of Company Stock, on a cumulative basis, plus
interest thereon, if any, pursuant to paragraph (b) of this Section 9.

 
5

--------------------------------------------------------------------------------

 

(b)           Crediting of Notional Interest.  The cash portion of each
Participant’s Account, including any Director Compensation that is paid in cash,
and any dividend equivalents credited to the Participant’s Account pursuant to
paragraph (a), shall be credited with notional interest on December 31 of each
year (if on such date there is a balance in the Account).  With respect to
Director Compensation earned in 2010 and prior years and credited to an Account,
such notional interest shall be equal to the amount of interest, if any, which
would have been earned on the average cash balance in the Participant's Account
for the year at an annual rate of interest equal to the average two-year United
States Treasury Note rate for the year.  With respect to Director Compensation
earned in 2011 and subsequent years and credited to an Account, such notional
interest shall be equal to the amount of interest, if any, which would have been
earned on the average cash balance in the Participant's Account for the year at
such annual rate of interest as may be determined by the Administrator from time
to time.  If amounts credited to a Participant's Account are distributed prior
to any such December 31, notional interest on such distributed amounts shall be
credited to such Account calculated from the beginning of the year to the date
of the distribution.
 
(c)           Payment of Cash.  All cash dividends paid on deferred shares of
Company Stock and interest thereon, and all interest on deferred Director
Compensation that is paid in cash, shall be paid to the Participant at the same
time and in the same form as the underlying deferred Director Compensation.
 
10.
Account Statements.

 
An annual statement will be furnished to each Participant stating the number of
shares of Company Stock and the cash balance credited to the Participant's
Account as of the preceding December 31.
 
11.
Administration.

 
(a)           Powers of Administrator.  The Administrator shall be charged with
the general administration of the Plan and shall have all powers necessary or
appropriate to accomplish its duties under the Plan.  The Administrator shall
administer the Plan in accordance with its terms.  Any determination by the
Administrator shall be made in its sole and absolute discretion and shall be
conclusive and binding upon all persons.  The powers and responsibilities of the
Administrator shall include, without limitation, the following:
 
(i)         determining all questions relating to the eligibility of a
Non-Employee Director to participate in the Plan or to remain a Participant;
 
(ii)        determining the maximum percentage of a Non-Employee Director’s
Annual Retainer for a year that may be payable in shares of Company Stock or in
cash;
 
(iii)       determining the notional interest rate for adjustment of Account
balances;
 
(iv)       computing and certifying the amount and the kind of benefits to which
any Participant may be entitled;
 
 
6

--------------------------------------------------------------------------------

 

(v)        establishing procedures, correcting defects, supplying information,
and reconciling inconsistencies in any manner and to whatever extent is deemed
necessary or advisable to carry out the purpose of this Plan;
 
(vi)       authorizing and directing payments under the Plan;
 
(vii)      determining all questions arising in connection with the
administration, interpretation and application of the Plan;
 
(viii)     maintaining all necessary records for the administration of the Plan;
 
(ix)        making and publishing rules and regulations that are consistent with
the terms hereof, including administrative rules with respect to payments from
Participant Accounts;
 
(x)         determining the short and long-term liquidity needs of the Plan; and
 
(xi)        assisting any Participant regarding his rights, benefits, or
elections available under the Plan.
 
(b)           Limitation of Liability.  The Administrator shall be entitled to,
in good faith, rely or act upon any report or other information furnished to it
by any officer or other employee of the Company or any Subsidiary or affiliated
entity, the Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan.  To the maximum extent
permitted by law, no individual or member of any committee appointed as
Administrator and no person to whom ministerial duties have been delegated shall
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan.  The Company agrees to indemnify
and hold harmless each person who serves as the Administrator or as a member of
any committee acting as Administrator to the fullest extent permitted by law for
all acts done in good faith and without gross negligence, including defense of
all litigation, including legal fees.
 
12.
Amendment and Termination of the Plan.

 
(a)           Amendment.  The Company, or its delegee, may at any time make such
modifications of the Plan as it shall deem advisable.  All such amendments shall
be in writing.  Except for amendments which the Company reasonably believes
necessary or appropriate to avoid adverse tax consequences to Participants,
including amendments designed to avoid the penalties and interest imposed by
Section 409A of the Code, no amendment of the Plan may adversely affect the
rights of a Participant with an Account balance under the Plan without the
consent of the Participant.
 
(b)           Termination.  Notwithstanding anything in the Plan to the
contrary, subject to the terms of Section 409A of the Code, the Company may
suspend, freeze or terminate the Plan at any time in its sole discretion by
written action of the Company or its delegee.

 
7

--------------------------------------------------------------------------------

 
 
13.
General Provisions.

 
(a)           Issuance of Shares of Common Stock under the Stock Plan.  All
shares of Company Stock issuable under the Plan shall be issued under the Stock
Plan as Stock Grants, as such term is defined in the Stock Plan.
 
(b)           Nontransferability.  The right to receive the shares of Company
Stock and cash deferred hereunder, amounts of cash dividends, and interest
thereon, if any, described in this Plan shall not be transferable, except by
will or the laws of descent and distribution.
 
(c)           Unfunded Status of Plan and Accounts.  Nothing contained in this
Plan shall be deemed to create a trust of any kind or create any fiduciary
relationship between any Participant and the Company.  All Account balances and
all funds payable in respect of cash, dividends on shares of Company Stock, and
interest thereon, if any, under this Plan shall continue for all purposes to be
a part of the general funds of the Company and shall not be specifically set
aside or otherwise segregated.  The obligation of the Company to issue and
deliver shares of Company Stock under this Plan shall be a general unfunded
contractual obligation of the Company.  To the extent that a Participant
acquires a right to receive payments from the Company and shares of Company
Stock from the Company under the Plan, such rights shall be no greater than the
rights of any unsecured general creditor of the Company and such rights shall be
an unsecured claim against the general assets of the Company.
 
(d)           Effective Date.  This Plan shall be effective as of May 1, 2010,
and shall apply to all Non-Employee Directors who provide services to the
Company on or after May 1, 2010, or who, as of May 1, 2010, have any balance
standing to their credit in a Director Compensation deferred compensation
account under the Stock Plan.
 
(e)           Code Section 409A.  All payments of Director Compensation under
this Plan, whether or not deferred hereunder, are intended to be exempt from, or
to comply with, the provisions of Section 409A of the Code, and the Plan shall
be administered and interpreted in accordance with such intention.  For purposes
of Code Section 409A, each installment payment made pursuant to a Participant’s
election under Sections 4, 5 or 7 shall be deemed a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2).
 
(f)           Receipt and Release.  Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall be in full
satisfaction of all claims for the compensation deferred and relating to the
Participant’s Account against the Company, all of its affiliates, their
respective boards of directors, officers, employees, and the Administrator, and
the Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a receipt and release to such effect.
 
(g)           Compliance.  A Participant in the Plan shall have no right to
receive payment (in any form) with respect to his Account until legal and
contractual obligations of the Company relating to establishment and maintenance
of the Plan and the making of such payments shall have been complied with in
full.  In addition, the Company shall impose such restrictions on any interest
constituting a security as it may deem advisable in order to comply with the
Securities Act of 1933, as amended, the requirements of NASDAQ or any applicable
stock exchange or automated quotation system, any state securities laws
applicable to such a transfer, any provision of the Company’s Certificate of
Incorporation or By-laws, as amended, or any other law, regulation, or binding
contract to which the Company is a party.

 
8

--------------------------------------------------------------------------------

 

(h)          Expenses and Receipts.  The expenses of the Plan shall be paid by
the Company.
 
(i)           Governing Law.  Except to the extent preempted by any applicable
federal law, the Plan shall be construed, administered and enforced in
accordance with the laws of the State of New Jersey without reference to its
principles of conflict law.
 
(j)           Tax Withholding.  The Company shall have the right to deduct from
amounts otherwise payable in settlement of a Participant’s Account under the
Plan any sums that federal, state, local, social security or foreign tax law
requires to be withheld with respect to such payment.
 
(k)           Limitation.  A Participant and his Beneficiary shall assume all
risk in connection with any decrease in value of the Participant’s Account, and
neither the Company nor the Administrator shall be liable or responsible
therefor.
 
(l)           Gender and Number.  Where the context admits, words in the
masculine gender shall include the feminine and the neuter genders, the singular
shall include the plural, and the plural shall include the singular.
 
(m)          Severability.  In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, such illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been a part of the Plan.
 
(n)           Required Notification to Administrator.  Each Participant or his
Beneficiary entitled to payments hereunder shall file with the Administrator
from time to time in writing his post office address and each change of post
office address.  Any check representing payment hereunder and any communication
addressed to a Participant or his Beneficiary at the last address filed with the
Administrator, or, if no such address has been filed, then at his last address
as indicated on the records of the Company, shall be binding on such person for
all purposes of the Plan.
 
(o)           Facility of Payment.  Whenever and as often as any person entitled
to payments hereunder shall be under a legal disability, or in the sole judgment
of the Administrator shall otherwise be unable to apply such payments to his own
best interest and advantage, the Administrator, in the exercise of its
discretion, may, but is not required to, direct all or any portion of such
payments to be made in any one or more of the following ways:
 
 
(i)
directly to such person;

 
 
(ii)
to his legal curator, guardian, or conservator, or other court-appointed or
court-recognized representatives; or

 
 
9

--------------------------------------------------------------------------------

 

 
(iii)
to his spouse, to another member of his family, or to any other person, to be
expended for his benefit.

 
(p)          Notices and Other Communications.  Except as determined by the
Administrator with respect to elections, any notice or other communication to be
provided under any provision of the Plan shall be in writing and shall be
personally delivered, sent by overnight courier, sent by facsimile transmission,
or mailed by first class, registered or certified mail, postage prepaid, return
receipt requested.  Any such notice shall be deemed to have been duly given if
personally delivered when delivered, if mailed five days after mailing, if sent
by facsimile when confirmed, and if sent by overnight courier one business day
after delivery to such courier.  All notices to be given to the Company or to
the Administrator shall be addressed to the Company or Administrator at the
Company’s principal office in care of the Company’s Corporate Secretary, or at
such other address(es) as the Company or the Administrator may designate by like
notice.  All notices to be given to a Participant (or a Beneficiary) shall be
addressed to the Participant at the most recent address filed by the Participant
with the Administrator, or, if no such address has been filed, then at his last
address as indicated on the records of the Company.
 
IN WITNESS WHEREOF, this Selective Insurance Group, Inc. Non-Employee Directors’
Deferred Compensation Plan has been duly executed on this 23rd day of February,
2010.
 
SELECTIVE INSURANCE GROUP, INC.
   
By:
 
Name:  Robyn P. Turner
Title:  Corporate Secretary

 
 
10

--------------------------------------------------------------------------------

 